Citation Nr: 0313432	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  94-45 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO), in which the RO denied the veteran's claim of service 
connection for PTSD secondary to exposure Agent Orange.  

In November 1996, the Board denied the claim of service 
connection for PTSD secondary to exposure to Agent Orange.  
The Board determined that the issue in appellate status 
included a claim of service connection for PTSD as a result 
of experiences during service and remanded the case for 
additional development of the evidence.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002). 

By letter dated in January 2003, the Board advised the 
veteran of the provisions of the VCAA and that he had 30 days 
to respond to that letter.  Since furnishing the veteran with 
that notice, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. §19.9(a)(2), and 
38 C.F.R. § 19.9(a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 7316 
(Fed. Cir. May 1, 2003).  The Board no longer has the 
authority to provide notice as required by 38 U.S.C.A. 
§ 5013(a).  The Board finds that that the duty to tell the 
veteran what information and evidence is needed to 
substantiate the claim and whether he or the VA bears the 
burden of obtaining or requesting that evidence has not been 
satisfied.

In light of the Court's decision, the case must be remanded 
to the RO readjudication of the veteran's claim.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Letters to Dr. Galarza and to the Arricebo Health Center were 
returned by the postal service as undeliverable.  The RO 
should contact the veteran and request that he provide 
current addresses for each of those health care providers, if 
known.

The veteran was provided with a VA psychiatric examination in 
January 2000 as requested by BVA remand of November 1996.  At 
that time, the veteran was to be examined by a board of two 
psychiatrists who had not previously seen him to determine 
the nature and severity of his psychiatric disorder.  The 
examiners were to conduct separate examinations with 
consideration of the criteria to establish (or not) a 
diagnosis of PTSD.  This was not accomplished according the 
remand request and the file was returned to the Board.  
Specifically, the report of examination shows that the 
examiners did not appear to consider the statement from the 
veteran, located in the claims folder, detailing his combat 
stressors.  Instead the examiners focused their discussion on 
unrelated events allegedly occurring in service, e.g., 
alleged drug use and AWOL infractions.  These matters and the 
fact that the veteran did not admit to any psychiatric 
symptoms in service are not for consideration in this 
requested examination.  Additionally, the examiners reported 
that while it was evident that the veteran was actively 
involved in combat activity, the only other symptom he 
mentioned to them was having nightmares.  A review of the 
claims folder shows that in October 1992, the veteran's 
subjective complaints included nightmares, irritability, 
inability to stand crowds, loud noises, and isolation.  He 
complained of poor memory and concentration.  He also 
reported hypersensitivity and crying spells.  He mentioned 
that he had experienced these problems since he left the 
Army.  The examiners should take a longitudinal review of the 
veteran's complaints.   

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2000).  If the diagnosis of a mental disorder 
does not conform with DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis. 38 C.F.R. § 4.125(a) (2000).

The Board notes that the July 2002 supplemental statement of 
the case (SSOC) listed the issue in appellate status 
incorrectly.  As the claim for service connection for PTSD 
due to Agent Orange exposure has been denied by the Board, 
the issue currently in appellate status is as listed on the 
title page and should be listed as the issue on any 
subsequent SSOC.  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran and 
advise him that the previous requests for 
records from Dr. Galarza and the Arricebo 
Health Center were returned by the postal 
service as undeliverable.  The RO should 
request that he provide current addresses 
for Dr. Galarza and the Arricebo Health 
Center, if known.  If the veteran provides 
current addresses, the RO should attempt 
to obtain those records.  All records 
obtained should be associated with the 
claims file. 

3. The RO should schedule the veteran for 
a VA psychiatric examination by a Board of 
two psychiatrists who have not previously 
examined him to determine the nature and 
severity of his psychiatric disorder.  If 
the veteran has PTSD, the examiner should 
report whether it is at least as likely as 
not that the it is related to his service.  
If the veteran does not have PTSD, the 
examiner should report whether any other 
diagnosed psychiatric disorder is at least 
as likely as not related to his service.  
The veteran has provided the RO with a 
description of his stressors, and these 
are to be accepted as truthful in light of 
his receipt of the Combat Infantry Badge 
and other combat-related citations.  The 
examiners must review these stressors, and 
consider them for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  All 
indicated tests should be accomplished and 
all clinical findings should be reported 
in detail.  The claims file must be 
provided to the examiners for review prior 
to the examination.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a SSOC, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

